Title: To George Washington from Elias Dayton, 24 January 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham Jany 24th 1781
                        
                        On Sunday morning I was alarmed with an account that the Jersey brigade had revolted, were directing their
                            march this way and were in the neighbourhood of this place. I immediately desired the officers of the detachment upon this
                            station to sound the sentiments of the men under their immediate command, who soon discovered that they had no inclination
                            to join with the seditious part of the brigade, but rather chose to avoid them. I gave permission to the major part of
                            these to retire to their own homes and such of the remainder as were not prevailed upon to join them, were directed to lay
                            at Springfield until further orders.
                        When the revolters were collected, the commissioners appointed by the assembly to enquire into &
                            redress the grievances of the brigade with myself acquainted them with what powers we were vested and at the same time
                            assured them that when they are turned to their duty & not till then, we would hear and treat with them. A point
                            which they strongly contested was that their own oaths should be admissible in determining the terms of their enlistments
                            as with the Pensylvanians; this we did not think proper by any means to grant them and they finally gave it up. They
                            marched this day on their return to the huts with Colo: Shreeve only, where they have promised again to put themselves
                            under the command of their officers. As soon as the men who were permitted to go out of the way, are collected, I shall
                            detach a guard with the cannon to Morris town and send on, the others to the huts. As I am not without my fears, that,
                            when they discover they are not discharged agreable to their wishes by the commissioners, they may again become seditious
                            and not consider themselves amenable to the orders of their officers, I would wish to be instructed by your excellency,
                            whether in that case it would not be adviseable to call in the militia, who, I am of opinion can be at any time collected
                            for that purpose, and make use of more rigorous measures to humble them.
                        I am happy to acquaint your Excellency that I am greatly recovered, altho my health and strength are not yet
                            sufficiently establish’d to warrant my continuance in camp at this season of the year.
                        The enemy are now putting on board of vessels, quantities of military & ordinance stores, in which
                            tis also said that troops are to be embarked, their destination is entirely unknown. May not the British have in
                            expectation a general revolt of the army, and from those expectations, have their eye upon West point? I am Sir your
                            Excellencys most obedient and Hbl. servant
                        
                            Elias Dayton
                        
                        
                            P.S. Enclosed is a copy of the pardon granted the mutineers—several of which did not comply with it,
                                who are proper objects, of whom I would wish to see made examples of.
                        

                     Enclosure
                                                
                            
                                Chatham Jany 23, 1781 
                            
                            The Commandant of the Jersey Brigade in answer to the petition of the Sergeants for a general pardon,
                                observes that in consideration of the Brigade’s haveing revolted before they were made acquainted with the resolution
                                of the legislature directing an inquiry into their enlistments and of their agreeing immediately upon their being
                                informed of said resolution to return to their duty and of their haveing neither shed blood nor done violence to the
                                person of any officer or inhabitant; he hereby promises a pardon to all such as immediately without hesitation shall
                                return to their duty and conduct themselves in a soldierly manner. Those who shall, notwithstanding this unmerited
                                proffer of clemency, refuse obedience, must expect the reward due to such obstinate villainy.

                        
                        
                    